Citation Nr: 1823422	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for depression.  

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Zaneta I. Adams, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge in an October 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that in March 2018, the Veteran submitted a motion to advance her case on the docket due to her financial hardship.  Because the Board is actively considering her appeal, and is granting service connection for a psychiatric disability, her motion is considered moot.  


FINDINGS OF FACT

1.  The AOJ denied service connection for PTSD and depression in November 2008; Veteran's statements in support of claim, lay statements from friends, letters from a licensed master social worker, a VA examination and a hearing transcript submitted between August 2009 and October 2017, when considered credible for purposes of reopening, relate to unestablished facts necessary to substantiate these service connection claims.

2.  There is probative evidence of record that indicates the Veteran has a current diagnosis of PTSD related to in-service stressors. 

3.  The Veteran has not provided any probative evidence of a medical relationship, between her depression and service.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied service connection for PTSD and depression was final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  New and material evidence has been received to reopen the claim of service connection for depression.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
New and Material Evidence

By way of a November 2008 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and depression.  The Veteran filed a notice of disagreement but did not perfect an appeal or submit additional evidence timely after the May 2010 statement of the case was issued.  Therefore, the November 2008 rating decision is final.  See U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103. 

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the file since the November 2008 denial includes the Veteran's statements in support of claim, lay statements from friends, letters from a licensed master social worker, a VA examination, and a hearing transcript.  These records are new, because they were not previously considered by agency decision makers.  They are relevant to the Veteran's present claims on appeal, as they document a current PTSD disability, a current depression disability and her contentions relating the disabilities to service, which are considered credible for purposes of reopening.  As the evidence received since the RO's November 2008 denial includes new and material evidence, the criteria to reopen and reconsider these claims are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.§§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the claim for PTSD, service connection for PTSD generally requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2017).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The Board notes that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.

Factual Background and Analysis 

The Board notes that the Veteran filed a claim for posttraumatic stress disorder (PTSD) and a claim for depression.  The evidence supports service connection for PTSD and not depression.

The Board also notes that there is one document in evidence that suggests the Veteran may have exhibited symptoms of a psychiatric disorder prior to service.   See September 2009 VA medical opinions report.  Given that no psychiatric disorder was noted upon entry and the evidence that it existed prior to service is not clear and unmistakable, the Board concludes that the Veteran did not have a psychiatric disorder that existed prior to service.  38 C.F.R. § 3.304, 3.306(b) (2017).

The Veteran provided competent, credible testimony regarding in-service stressors.  She testified that first in September 1992 a fellow soldier videotaped her during an intimate embrace without her knowledge or consent.  This video tape was then distributed to those in and outside her unit.  The second in-service event was described as feeling scared for her immediate safety during a protest.  She stated that she was aboard a bus in uniform when several Korean protestors started shaking the bus, yelling for the soldiers to leave.  Police intervention was required to allow the soldiers to exit the bus.  The last in-service event was described as a sexual assault.  The Veteran testified that in January 1993, after returning to her room from a night out with fellow soldiers and her First Sergeant, she was sexually assaulted.  She described her First Sergeant entering her room without her permission, taking off his shirt, laying down his ring and touching her inappropriately, despite the Veteran telling him to stop.  She continued by stating her roommate entered the room and witnessed this assault and that it was then reported to the floor sergeant, and the next day it was reported to the commanding officer.   

A lay statement from the Veteran's friend indicates that the Veteran contacted this friend in early 1992 and sounded distressed and very disturbed as she described the sexual assault.  See Statement in Support of Claim submitted April 2011.  

Her DD 214 indicates she received the National Defense Service Medal, the Army Service Ribbon, the Overseas Service Ribbon and the Sharpshooter Badge Rifle.  

A January 1991 certification and acceptance form does not note any abnormalities.  

In August 1992 the Veteran was awarded a certificate of achievement for meritorious service in the 296th Forward Support Battalion between August 1991 and August 1992.  This would correspond to the Veteran's period of service in Korea.  The certificate states that her performance of duty is in keeping with the finest tradition of military service and reflects great credit upon herself.  See Certificate of Achievement.   

DA Form 3881 shows a two car vehicle collision in May 1993 where the Veteran was suspected/accused of drunk driving.  

An August 1993 general counseling form shows that the Veteran was counseled on her duty performance for August 1993, noting that she needs to work on being on time and work on addressing noncommission officers by their rank and not on a first or last name basis.  It was noted how that behavior is considered very unprofessional and will not be tolerated.  A failure to follow order was noted as the Veteran failed to report to a specific location.  It was noted that this is indicative of an irresponsible soldier, one that lacks discipline.  It was stated that this was a serious offense and in violation of punitive article 92, recommending that disciplinary action be imposed.  

A January 1994 service treatment record indicates complaints of severe headaches, stomach pain, back pain and problems sleeping.  It also notes the Veteran's reports of psychiatric symptoms, stating "I'm constantly depressed over nothing."  

A January 1994 administrative letter of reprimand indicates that the Veteran was reprimanded for driving under the influence in May 1993.  

A January 1994 record of proceedings indicates a violation in December 1993 as a result of overindulgence in intoxicating liquor she was incapacitated for the proper performance of duties.  

A February 1994 service treatment record indicates the Veteran's reports of having a history of stress related to anxiety and her motivation to attend group therapy.  The diagnosis was noted as alcohol abuse occupational problem and indicated that the Veteran should be evaluated for stress/anger management.  

A February 1994 memorandum for commander review indicates the recommendation for administrative separation. 

An October 2007 private medical report indicates the Veteran confirmed that her alcohol abuse did not start until service.  

In September 2009 a VA examiner authored two Compensation and Pension(C&P) examination reports.  The first indicates the following diagnoses: major depression, recurrent, moderate; alcohol dependence; and PTSD.  The Veteran's DUI from military police and Article 15 disciplinary infractions were noted.  The Veteran also  reported increase in alcohol consumption after being sexually harassed by her first sergeant.  The PTSD stressor was listed as sexual assault in 1992 while in service.  

In the second report the VA examiner stated that since the VA was unable to verify the sexual assault, he could not provide an opinion without resort to mere speculation as to whether "PTSD is a result of or was a caused by an experience that happened while in the military."  As to the Depression, he stated that based on the pre-military psychosocial history and extensive history of overuse of alcohol he could not opine without resorting to mere speculation whether the "depression she reports is a result of or was caused by her experiences in the military."  

A licensed master social worker provided letters dated February 2011 and February 2013.  In the February 2011 letter she stated that she has been in contact with the Veteran since September 2007 and that the Veteran has been diagnosed with PTSD and has been attending group therapy with their clinic since January 2010.  The social worker noted that the Veteran had been awaiting treatment for an inpatient program for military sexual trauma (MST) in Texas and was on the waiting list.  She noted the Veteran's reported stressors, including the sexual assault in Korea and how she was frightened the entire time she was in service. 

In the February 2013 letter, the social worker noted the sexual assault and the incident while on the bus in service and then opined that "It is more likely than not that this Veteran's PTSD symptoms are military related."

A June 2013 VA letter authored by a psychology practicum student and licensed supervising psychologist reports that the Veteran has been treated for PTSD in the PTSD residential rehabilitation treatment program at a VA medical center (VAMC).  

A June 2013 VA progress note indicates the following diagnoses:  PTSD, moderate level of depressive symptoms and an elevated level of anxiety sensitivity which is associated with increased risk for the development of an anxiety disorder such as PTSD.

On this record there is a reasonable basis for concluding the claimed stressors occurred given their specific content, the corroborating statement from the Veteran's friend and the conclusions from some of those treating the Veteran.  There is likewise the evidence of a decline in performance after the Veteran's service in Korea, where the claimed stressor occurred.  In addition, the record includes medical diagnoses of PTSD based on the claimed in-service stressors.  Given this, and with the resolution of reasonable doubt in favor of the Veteran, a basis upon which to establish service connection for PTSD has been presented.  

With respect to the diagnosis of depression, since no medical record reflects that diagnosis is related to military service, a separate award of service connection for that illness is not indicated.  


ORDER

The petition to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.

Service connection for posttraumatic stress disorder (PTSD) is granted.

The petition to reopen the claim of entitlement to service connection for depression is granted.

Service connection for depression is denied.  



____________________________________________
M.E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


